In a proceeding pursuant to CPLR article 78 to annul respondents’ determination, made after a hearing, denying petitioners’ application for a variance, the appeal is from a judgment of the Supreme Court, Westchester County, dated April 29, 1975, which sustained the determination and dismissed the petition. Judgment affirmed, without costs. The denial by respondents of appellants’ application for a variance was based upon substantial evidence. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.